IN THE SUPREME COURT OF PENNSYLVANIA


IN THE MATTER OF                          :   No. 2480 Disciplinary Docket No. 3
                                          :
BARRY JAY BERAN                           :   Board File No. C1-18-198
                                          :
                                          :   (Supreme Court of New Jersey,
                                          :   D-72 September Term 2017)
                                          :
                                          :   Attorney Registration No. 35896
                                          :
                                          :   (Out of State)


                                       ORDER


PER CURIAM


      AND NOW, this 29th day of June, 2018, having failed to respond to a Notice and

Order directing him to provide reasons against the imposition of reciprocal discipline,

Barry Jay Beran is suspended from the practice of law in the Commonwealth of

Pennsylvania for three months. He shall comply with all the provisions of Pa.R.D.E. 217.